DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on September 2nd, 2021 in response to the Non-Final Office Action mailed on October 29th, 2021.  Per Applicant's response, Claims 1, 3, 6, & 10 have been amended, while Claim 2 has been cancelled.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-3 & 5-19 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Response to Arguments
Applicant’s arguments, see 8-10, filed December 27th, 2021, with respect to the previous prior art rejections, have been fully considered and are persuasive.  Therefore, the previous prior art rejections have been withdrawn. 

Claim Objections
Claims 10-11 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.

Allowable Subject Matter
Claims 1, 3, 5-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments filed on December 27th, 2021 have overcome the previously applied prior art rejections by incorporating the allowable subject matter of Claim 2 (now cancelled) into Claims 1 and 6.  Due to this amendment, all claims are now allowable, and thus, the application as a whole is now in proper condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC